Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10565311. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims simply omit the language “by the sentiment analysis system.” Such omission of language would not constitute patentably distinct claims. 
Application No. 16687915
Patent No. 10565311
1. A method, in a data processing apparatus comprising at least one processor and at least one memory, the at least one memory comprising instructions that are executed by the at least one processor to cause the at least one processor to be configured to implement a sentiment analysis system for updating a knowledge base of the sentiment analysis system, the knowledge base being operable for storing natural language terms and a score value related to each natural language term, the score value characterizing the sentiment of the natural language term, the method comprising: 	receiving messages comprising natural language from one or more public social media systems; 	deciding using content of the 



4. The method of claim 3, wherein the score value of the term is defined using the following formula: :                                             
                                                F
                                                r
                                                e
                                                q
                                                
                                                    
                                                        t
                                                        e
                                                        r
                                                        m
                                                    
                                                
                                                *
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        F
                                                        r
                                                        e
                                                        q
                                                        
                                                            
                                                                
                                                                    
                                                                        t
                                                                        e
                                                                        r
                                                                        m
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                *
                                                S
                                                c
                                                o
                                                r
                                                e
                                                
                                                    
                                                        
                                                            
                                                                t
                                                                e
                                                                r
                                                                m
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                                ,
                                            
                                         where N is the number of terms in the vocabulary that are tagged as existing terms, wherein the sum is over the terms of the vocabulary that are tagged as existing terms, the Freq(t) is the frequency of term t and Score(t) is the score of term t. 
                                            
                                                F
                                                r
                                                e
                                                q
                                                
                                                    
                                                        t
                                                        e
                                                        r
                                                        m
                                                    
                                                
                                                *
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        F
                                                        r
                                                        e
                                                        q
                                                        
                                                            
                                                                
                                                                    
                                                                        t
                                                                        e
                                                                        r
                                                                        m
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                *
                                                S
                                                c
                                                o
                                                r
                                                e
                                                
                                                    
                                                        
                                                            
                                                                t
                                                                e
                                                                r
                                                                m
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                                ,
                                            
                                         where N is a number of terms in a vocabulary tagged as existing terms, wherein the sum is over the number N of terms of the vocabulary tagged as existing terms, the Freq(t) is the frequency of term t and Score(t) is the score of term t; and 	storing, by the sentiment analysis system, the term and the calculated sore value into the knowledge base. 


    2. The method of claim 1, further comprising: classifying, by the sentiment analysis system, the received messages into a positive set of messages having a positive sentiment and a negative set of messages having a negative sentiment, wherein the term is extracted from the message of one of the positive set of messages or the negative set of messages and wherein the frequency of occurrence is the fraction of messages of the one of the positive set of messages and negative set of messages that contain the term.
3. The method of claim 2, further comprising: for each set of the positive set of messages and the negative set of set messages: identifying terms in each message of the set; and creating a vocabulary comprising the identified terms, wherein each identified term is tagged as a new term or as an existing term in the knowledge base and wherein extracting the term comprises selecting a term of the vocabulary being tagged as a new term. 

    3. The method of claim 2, further comprising: for each set of the positive set of messages and the negative set of set messages: identifying, by the sentiment analysis system, terms in each message of the set; and creating, by the sentiment analysis system, a vocabulary comprising the identified terms, wherein each identified term is tagged as a new term or as an existing term in the knowledge base and wherein extracting the term comprises selecting a term of the vocabulary being tagged as a new term. 
5. The method of claim 1, wherein the term is stored if the frequency is higher than a predefined threshold. 
    4. The method of claim 1, wherein the term is stored if the frequency is higher than a predefined threshold.
6. The method of claim 2, further comprising: for each set of the positive setoff messages and the negative set of messages: identifying in each message of the set new terms that are not stored in the knowledge base; and creating a set of candidates comprising the identified new terms having a frequency of occurrence higher than a predefined threshold, wherein extracting the term comprises selecting the term from the set of candidates. 



    6. The method of claim 5, further comprising: repeating, by the sentiment analysis system, the extracting, the calculating, and the storing for each term of the set of candidates.
8. The method of claim 6, wherein the term is present only in the set of candidates of the positive set or in the set of candidates of the negative set.
    7. The method of claim 5, wherein the term is present only in the set of candidates of the positive set or in the set of candidates of the negative set.
9. The method of claim 1, further comprising: storing the term in a first set of candidate terms having a negative sentiment if the frequency of occurrence of the term is greater than or equal to a first threshold and the term occurs in a message having a negative sentiment. 

8. The method of claim 1, further comprising: storing, by the sentiment analysis system, the term in a first set of candidate terms having a negative sentiment if the frequency of occurrence of the term is greater than or equal to a first threshold and the term occurs in a message having a negative sentiment.
10. The method of claim 1, further comprising: storing the term in a second set of candidate terms having a positive sentiment if the frequency of occurrence of the term is greater than or equal to a second threshold and the term occurs in a message having a positive sentiment. 

    9. The method of claim 1, further comprising: storing, by the sentiment analysis system, the term in a second set of candidate terms having a positive sentiment if the frequency of occurrence of the term is greater than or equal to a second threshold and the term occurs in a message having a positive sentiment.
11. The method of claim 10, further comprising: calculating a difference set of a first set of candidate terms and a second set of candidate terms in order to obtain a final set of terms to be added to the knowledge base. 

 10. The method of claim 9, further comprising: calculating, by the sentiment analysis system, a difference set of a first set of candidate terms and a second set of candidate terms in order to obtain a final set of terms to be added to the knowledge base. 
12. The method of claim 1, further comprising: monitoring the frequency of occurrence of at least one term present in the knowledge base; and updating the score value of the term or removing the term from the knowledge base based on the monitoring. 

11. The method of claim 1, further comprising: monitoring, by the sentiment analysis system, the frequency of occurrence of at least one term present in the knowledge base; and updating, by the sentiment analysis system, the score value of the term or removing the term from the knowledge base based on the monitoring.
13. A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable storage medium is not a transistor signal per se, and wherein the computer readable program, when executed on a computing device, causes the computing device to implement a sentiment analysis system for updating a knowledge base of the sentiment analysis system, the knowledge base being operable for storing natural language terms and a score value related to each natural language term, the score value characterizing the sentiment of the natural language term, and further causes the computing device to: 	receive messages comprising natural language from one or more public social media systems; 	decide using content of a knowledge base, whether at least one message of the received messages has a positive sentiment or 

16. The computer program product of claim 15, wherein the score value of the term is defined using the following formula:                                             
                                                F
                                                r
                                                e
                                                q
                                                
                                                    
                                                        t
                                                        e
                                                        r
                                                        m
                                                    
                                                
                                                *
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        F
                                                        r
                                                        e
                                                        q
                                                        
                                                            
                                                                
                                                                    
                                                                        t
                                                                        e
                                                                        r
                                                                        m
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                *
                                                S
                                                c
                                                o
                                                r
                                                e
                                                
                                                    
                                                        
                                                            
                                                                t
                                                                e
                                                                r
                                                                m
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                                ,
                                            
                                          where N is the number of terms in the vocabulary that are tagged as existing terms, wherein the sum is over the terms of the vocabulary that are tagged as existing terms, the Freq(t) is the frequency of term t and Score(t) is the score of term t. 

                                            
                                                F
                                                r
                                                e
                                                q
                                                
                                                    
                                                        t
                                                        e
                                                        r
                                                        m
                                                    
                                                
                                                *
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        F
                                                        r
                                                        e
                                                        q
                                                        
                                                            
                                                                
                                                                    
                                                                        t
                                                                        e
                                                                        r
                                                                        m
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                *
                                                S
                                                c
                                                o
                                                r
                                                e
                                                
                                                    
                                                        
                                                            
                                                                t
                                                                e
                                                                r
                                                                m
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                                ,
                                            
                                         where N is a number of terms in a vocabulary tagged as existing terms, wherein the sum is over the number N of terms of the vocabulary tagged as existing terms, the Freq(t) is the frequency of term t and Score(t) is the score of term t; and 	store, by the sentiment analysis system, the term and the calculated sore value into the knowledge base.


    13. The computer program product of claim 12, wherein the computer readable program further causes the computing device to: classify, by the sentiment analysis system, the received messages into a positive set of messages having a positive sentiment and a negative set of messages having a negative sentiment, wherein the term is extracted from the message of one of the positive set of messages or the negative set of messages and wherein the frequency of occurrence is the fraction of messages of the one of the positive set of messages and negative set of messages that contain the term.
15. The computer program product of claim 14, wherein the computer readable program further causes the computing device to: for each set of the positive set of messages and the negative set of set messages: identify terms in each message of the set; and create a vocabulary comprising the identified terms, wherein each identified term is tagged as a new term or as an existing term in the knowledge base and wherein extracting the term comprises selecting a term of the vocabulary being tagged as a new term. 

14. The computer program product of claim 13, wherein computer readable program further causes the computing device to: for each set of the positive set of message and the negative messages: identify, the sentiment analysis system, term in each message of the set and create, by the sentiment analysis system, a vocabulary comprising the identified terms, wherein each identified term is tagged as a new term or as an existing term in the knowledge base and wherein extracting the term comprises selecting a term of the vocabulary being tagged as a new term.
17. An apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a sentiment analysis system for updating a knowledge base of the sentiment analysis system, the knowledge base being operable for storing natural language terms and a score value related to each natural language term, the score value characterizing the sentiment of the natural language term, and further causes the processor to: 

20. The apparatus of claim 19, wherein the score value of the term is defined using the following formula: :                                             
                                                F
                                                r
                                                e
                                                q
                                                
                                                    
                                                        t
                                                        e
                                                        r
                                                        m
                                                    
                                                
                                                *
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        F
                                                        r
                                                        e
                                                        q
                                                        
                                                            
                                                                
                                                                    
                                                                        t
                                                                        e
                                                                        r
                                                                        m
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                *
                                                S
                                                c
                                                o
                                                r
                                                e
                                                
                                                    
                                                        
                                                            
                                                                t
                                                                e
                                                                r
                                                                m
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                                ,
                                            
                                         where N is the number of terms in the vocabulary that are tagged as existing terms, wherein the sum is over the terms of the vocabulary that are tagged as existing terms, the Freq(t) is the frequency of term t and Score(t) is the score of term t.
                                            
                                                F
                                                r
                                                e
                                                q
                                                
                                                    
                                                        t
                                                        e
                                                        r
                                                        m
                                                    
                                                
                                                *
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                        
                                                        
                                                            N
                                                        
                                                    
                                                    
                                                        F
                                                        r
                                                        e
                                                        q
                                                        
                                                            
                                                                
                                                                    
                                                                        t
                                                                        e
                                                                        r
                                                                        m
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                *
                                                S
                                                c
                                                o
                                                r
                                                e
                                                
                                                    
                                                        
                                                            
                                                                t
                                                                e
                                                                r
                                                                m
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                                ,
                                            
                                         where N is a number of terms in a vocabulary tagged as existing terms, wherein the sum is over the number N of terms of the vocabulary tagged as existing terms, the Freq(t) is the frequency of term t and Score(t) is the score of term t; and 	store, by the sentiment analysis system, the term and the calculated sore value into the knowledge base.



    16. The apparatus of claim 15, wherein tine instructions further cause the processor to: classify, by the sentiment analysis system the received messages into a positive set of messages having a positive sentiment and a negative set of messages having a negative sentiment, wherein the term is extracted from the message of one of the positive set of messages or the negative set of messages and wherein the frequency of occurrence is the fraction of messages of the one of the positive set of messages and negative set of messages that contain the term. 

19. The apparatus of claim 18, wherein the instructions further cause the processor to: for each set of the positive set of messages and the negative set of set messages: identify terms in each message of the set; and create a vocabulary comprising the identified terms, wherein each identified term is tagged as a new term or as an existing term in the knowledge base and wherein extracting the term comprises selecting a term of the vocabulary being tagged as a new term. 

17. The apparatus of claim 16, wherein the instructions further cause the processor to: for each set of the positive set of messages and the negative set of set messages; identify, by the sentiment analysis system, terms in each message of the set; and create, by the sentiment analysis system, a vocabulary comprising the identified terms, wherein each identified term is tagged as a new term or as an existing term in the, knowledge base and wherein extracting the term comprises selecting a term of the vocabulary being tagged as a new term.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1-3, 5-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US PG Pub 20100312769) in view of Indukuri (US PG Pub 20120259617).	As per claims 1, 13 and 17, Bailey discloses a method, computer program product and apparatus comprising: 	a processor (Bailey; Fig. 2, item 223; p. 0028 – parallel processing servers); and 	a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor (Bailey; Fig. 3, item 250; p. 0028 - Cache and memory 250 are used primarily in the operation of parallel processing servers 223), cause the processor to: 	receive multiple messages comprising natural language from one or more public social media systems (Bailey; Fig. 3, item 310; p. 0034 - Input step 310 receives messages from one or more micro-blog platforms, such as Twitter, illustratively by accessing the applications programming interfaces (APIs) for the micro-blog and retrieving publicly available messages; p. 0025 – using messages from public social media platforms such as Twitter); 	decide using the content of a knowledge base, whether at least one message of the received messages has a positive or a negative sentiment (Bailey; Fig. 4, item 470; p. 0046 – determine message level sentiment); .
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, computer program product and apparatus of Baily to include based on a frequency of occurrence of the term in the messages and the sentiment of the messages in that the term occurs, calculate a score value of the term, as taught by Indukuri, in order to perform better sentiment classification of terms that are difficult to understand such as slang terms by calculating a polarity score of each of the terms (Indukuri; p. 0003-0004)	As per claims, 2, 14 and 18, Bailey in view of Indukuri discloses the method, computer program product and apparatus of claims 1, 13 and 17, further comprising: classifying the received messages into a positive set of messages having a positive sentiment and a negative set of messages having a negative sentiment (Bailey; Fig. 3, item 325; p. 0033 – sentiment classification), wherein the term is extracted from the message of one of the positive set of messages or the negative set of messages (Bailey; Fig. 4, item 450; p. 0042 – normalized tokens are compared with the contents of the token dictionary that is maintained in database 261 and any new tokens (not present in the database) are assigned a unique identification number) and wherein the frequency of occurrence is the fraction of messages of the one of the positive set of messages and negative set of messages that contain the term (Bailey; Fig. 4, item 460; p. 0043 - An IDF table identifies the rarity of a token (frequency of occurrence) or tuple/phrase in a group of messages).	As per claims 3, 15 and 19, Bailey in view of Indukuri discloses the method, computer program product and apparatus of claims 2, 14 and 18, further comprising: for each set of the positive set of messages and the negative set of set messages: identifying terms in each message of the set (Bailey; Fig. 4, item 450; p. 0042 – normalized tokens are compared with the                         
                            F
                            r
                            e
                            q
                            
                                
                                    t
                                    e
                                    r
                                    m
                                
                            
                            *
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                    
                                    
                                        N
                                    
                                
                                
                                    F
                                    r
                                    e
                                    q
                                    
                                        
                                            
                                                
                                                    t
                                                    e
                                                    r
                                                    m
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            *
                            S
                            c
                            o
                            r
                            e
                            
                                
                                    
                                        
                                            t
                                            e
                                            r
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                        
                    where N is the number of terms in the vocabulary that are tagged as existing terms, wherein the sum is over the terms of the vocabulary that are tagged as existing terms, the Freq(t) is the frequency of term t and Score(t) is the score of term t.	Miyabe does teach wherein the score value of the term is defined using the following formula:                        
                            F
                            r
                            e
                            q
                            
                                
                                    t
                                    e
                                    r
                                    m
                                
                            
                            *
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                    
                                    
                                        N
                                    
                                
                                
                                    F
                                    r
                                    e
                                    q
                                    
                                        
                                            
                                                
                                                    t
                                                    e
                                                    r
                                                    m
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            *
                            S
                            c
                            o
                            r
                            e
                            
                                
                                    
                                        
                                            t
                                            e
                                            r
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                        
                    where N is the number of terms in the vocabulary that are tagged as existing terms, wherein the sum is over the terms of the vocabulary that are tagged as existing terms, the Freq(t) is the frequency of term t and Score(t) is the score of term t (Miyabe; p. 0065-0068 – the calculating unit 102 calculates, as the degree of importance of a word or a compound word, a score FLR obtained according to Equation (1) or Equation (3), the combined equation 1 and 3 teach the equation of the claim).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, computer program product and apparatus of Bailey to include wherein the score value of the term is defined using the recited formula, as taught by Miyabe, in order to show the degree of stable use of a particular linguistic unit (such as a word constituting a compound word, or a compound word) in a text collection (Miyabe; p. 0069).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658